                                                                Case 2:20-bk-21022-BR       Doc 222 Filed 02/26/21 Entered 02/26/21 16:31:15           Desc
                                                                                             Main Document     Page 1 of 8



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Lei Lei Wang Ekvall, State Bar No. 163047
                                                                  2 lekvall@swelawfirm.com
                                                                    Philip E. Strok, State Bar No. 169296
                                                                  3 pstrok@swelawfirm.com
                                                                    Timothy W. Evanston, State Bar No. 319342
                                                                  4 tevanston@swelawfirm.com
                                                                    3200 Park Center Drive, Suite 250
                                                                  5 Costa Mesa, California 92626
                                                                    Telephone: 714 445-1000
                                                                  6 Facsimile:    714 445-1002

                                                                  7 Attorneys for Elissa D. Miller, Chapter 7
                                                                    Trustee
                                                                  8

                                                                  9                           UNITED STATES BANKRUPTCY COURT

                                                                 10                             CENTRAL DISTRICT OF CALIFORNIA

                                                                 11                                    LOS ANGELES DIVISION
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 In re                                             Case No. 2:20-bk-21022-BR
                               Costa Mesa, California 92626




                                                                 13 GIRARDI KEESE,                                    Chapter 7

                                                                 14                                                   STIPULATION AUTHORIZING
                                                                                                                      PAYMENT OF CLIENT'S SETTLEMENT
                                                                 15                                                   FUNDS AND FEES AND EXPENSES TO
                                                                                                                      BE DISBURSED TO THE ESTATE AND
                                                                 16                                                   TO CO-COUNSEL
                                                                                                    Debtor.
                                                                 17                                                   [No Hearing Required]

                                                                 18

                                                                 19   TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE:

                                                                 20           Elissa D. Miller, the chapter 7 trustee of the bankruptcy estate of Girardi Keese

                                                                 21 (the "Trustee"), by and through her attorneys, Smiley Wang-Ekvall, LLP, The Cochran

                                                                 22 Firm - California ("Cochran"), Yrjö Timonen and Kirsi Piha-Timonen (collectively, the

                                                                 23 "Client"), and Mary Alexander & Associates, P.C. ("Alexander"), enter into this Stipulation

                                                                 24 Authorizing Payment of Client's Settlement Funds and Fees and Expenses to be

                                                                 25 Disbursed to the Estate and Co-Counsel (the "Stipulation") as follows:

                                                                 26                                               RECITALS

                                                                 27           A.    On December 18, 2020 (the "Petition Date"), an involuntary chapter 7

                                                                 28 bankruptcy petition ("Petition") was filed against Girardi Keese ("Debtor"). As of the filing


                                                                      2856074.4                                      1                                STIPULATION
                                                                Case 2:20-bk-21022-BR      Doc 222 Filed 02/26/21 Entered 02/26/21 16:31:15          Desc
                                                                                            Main Document     Page 2 of 8



                                                                  1 of the involuntary petition, Debtor was counsel of record in a significant number of

                                                                  2 matters which were undertaken on a contingency basis.

                                                                  3           B.   The petitioning creditors moved for the appointment of an interim trustee

                                                                  4 which was granted by the Court by order entered January 5, 2021. The Trustee was

                                                                  5 appointed as the interim chapter 7 trustee of the bankruptcy estate of Girardi Keese (the

                                                                  6 "Estate") on January 6, 2021. The order for relief was entered January 13, 2021 and, the

                                                                  7 same date, the Trustee was reappointed and has been serving in that capacity since.

                                                                  8           C.   Prior to the petition date, Debtor and Cochran were retained by the Client

                                                                  9 and commenced an action against various defendants in connection with a fire at a

                                                                 10 building known Ghost Ship (the "Litigation"). The Litigation was recently resolved

                                                                 11 pursuant to a confidential settlement agreement.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12           D.   The retention agreement between the Debtor, Cochran and the Client
                               Costa Mesa, California 92626




                                                                 13 provided that Cochran and the Debtor would receive a percentage of the total recovery

                                                                 14 from their representation of the Client, plus costs.

                                                                 15           E.   Alexander is currently holding the first settlement payment due to the Client,

                                                                 16 inclusive of fees and costs due to the Debtor and Cochran, in its trust account (the "First

                                                                 17 Settlement Payment"). A final settlement payment, inclusive of fees and costs due to the

                                                                 18 Debtor and Cochran, is due to be paid by the defendants on or before August 31, 2021

                                                                 19 (the "Final Settlement Payment"). The First Settlement Payment and the Final

                                                                 20 Settlement Payment are sometimes collectively referred to as the "Settlement Proceeds."

                                                                 21           F.   In addition to the Settlement Proceeds which are either already in

                                                                 22 Alexander's possession or which are anticipated on or before August 31, 2021, additional

                                                                 23 settlement proceeds may be forthcoming from Chor Ng, one of the defendants. The

                                                                 24 amount and timing of those payments are uncertain.

                                                                 25           G.   Based on the First Settlement Payment currently held by Alexander, the

                                                                 26 Debtor and Cochran are entitled to share a $562,500.00 contingency fee equally, or

                                                                 27 $281,250.00 each.

                                                                 28


                                                                      2856074.4                                    2                                STIPULATION
                                                                Case 2:20-bk-21022-BR        Doc 222 Filed 02/26/21 Entered 02/26/21 16:31:15          Desc
                                                                                              Main Document     Page 3 of 8



                                                                  1           H.     Cochran has no reimbursable costs. The Debtor incurred $352,924.26 in

                                                                  2 total costs, of which $157,703.92 is allocated to the Client based on the Client's

                                                                  3 settlement amount relative to the settlement amounts to be received by other plaintiffs

                                                                  4 represented by the Debtor. The Final Settlement Payment, which is due on or before

                                                                  5 August 31, 2021, will entitle the Debtor and Cochran to share an additional contingency

                                                                  6 fee of $131,250.00 equally, or $65,625.00 each.

                                                                  7           I.     In order to avoid any reluctance on the part of Alexander to remit the

                                                                  8 Settlement Proceeds to the Trustee, the parties have entered into this Stipulation setting

                                                                  9 out the costs to be deducted from the Settlement Proceeds and the allocation of the

                                                                 10 contingency fee between Cochran and the Debtor, with the balance of the Settlement

                                                                 11 Proceeds being remitted to the Client.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                 13                                               STIPULATION

                                                                 14           In light of the foregoing, the parties stipulate as follows:
                                                                 15           1.     Alexander is authorized and directed to remit the First Installment to the
                                                                 16 Trustee;

                                                                 17           2.     The Trustee will disburse the First Installment as follows:
                                                                 18                  (a)    $157,703.92 in costs to the Trustee, on behalf of the Estate;
                                                                 19                  (b)    $281,250.00 to Cochran as its allocation of the contingency fee from
                                                                 20           the First Installment;
                                                                 21                  (c)    $281,250.00 to Trustee, on behalf of the Estate, as the Debtor's
                                                                 22           allocation of the contingency fee from the First Installment;
                                                                 23                  (d)    The balance to the Client.
                                                                 24           3.     Upon receipt of the Final Installment, Alexander is authorized and directed
                                                                 25 to remit the proceeds to the Trustee;

                                                                 26           4.     The Trustee will disburse the Final Installment as follows:
                                                                 27                  (a)    $65,625.00 to Cochran as its allocation of the contingency fee from
                                                                 28           the Final Installment; and


                                                                      2856074.4                                        3                               STIPULATION
                                                                Case 2:20-bk-21022-BR       Doc 222 Filed 02/26/21 Entered 02/26/21 16:31:15            Desc
                                                                                             Main Document     Page 4 of 8



                                                                  1                 (b)    $65,625.00 to the Trustee, on behalf of the Estate, as the Debtor's

                                                                  2           allocation of the contingency fee from the Final Installment; and

                                                                  3                 (c)    The balance to the Client.

                                                                  4           5.    To the extent Alexander receives additional settlement payments from Chor

                                                                  5 Ng, Alexander is authorized and directed to remit those payments to the Trustee, who will

                                                                  6 allocate the agreed-upon contingency fee equally between Cochran and the Trustee, with

                                                                  7 the balance to be remitted to the Client.

                                                                  8           IT IS SO STIPULATED.

                                                                                    24 2021
                                                                  9 DATED: February __,                       SMILEY WANG-EKVALL, LLP

                                                                 10                                           By:   /s/ Lei Lei Wang Ekvall
                                                                 11                                                 LEI LEI WANG EKVALL
SMILEY WANG-EKVALL, LLP




                                                                                                                    Attorneys for Elissa D. Miller, Chapter 7
                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12                                                 Trustee
                               Costa Mesa, California 92626




                                                                                    23 2021
                                                                 13 DATED: February ___,                      THE COCHRAN FIRM - CALIFORNIA
                                                                 14
                                                                                                              By:
                                                                 15                                                 MARCELIS E. MORRIS

                                                                 16
                                                                      DATED: February __, 2021                ALEXANDER & ASSOCIATES, P.C.
                                                                 17
                                                                                                              By:
                                                                 18
                                                                                                                    MARY E. ALEXANDER, MPH, JD
                                                                 19

                                                                 20

                                                                 21 DATED: February __, 2021
                                                                                                                    YRJÖ TIMONEN
                                                                 22

                                                                 23

                                                                 24
                                                                      DATED: February __, 2021
                                                                 25                                                 KIRSI PIHA-TIMONEN
                                                                 26

                                                                 27

                                                                 28


                                                                      2856074.4                                      4                                 STIPULATION
Case 2:20-bk-21022-BR   Doc 222 Filed 02/26/21 Entered 02/26/21 16:31:15   Desc
                         Main Document     Page 5 of 8




                        24
Case 2:20-bk-21022-BR   Doc 222 Filed 02/26/21 Entered 02/26/21 16:31:15   Desc
                         Main Document     Page 6 of 8




                        24
       Case 2:20-bk-21022-BR                      Doc 222 Filed 02/26/21 Entered 02/26/21 16:31:15                                       Desc
                                                   Main Document     Page 7 of 8



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.

A true and correct copy of the foregoing document entitled (specify): STIPULATION AUTHORIZING PAYMENT OF CLIENT'S
SETTLEMENT FUNDS AND FEES AND EXPENSES TO BE DISBURSED TO THE ESTATE AND TO CO-COUNSEL will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 February 26, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) February 26, 2021 , I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

The Honorable Barry Russell
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street, Suite 1660
Los Angeles, CA 90012



                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                          Service information continued on attached page.




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 February 26, 2021                         Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 222 Filed 02/26/21 Entered 02/26/21 16:31:15                                       Desc
                                                   Main Document     Page 8 of 8




                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

      Kyra E Andrassy kandrassy@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Rafey Balabanian , docket@edelson.com
      Michelle Balady mb@bedfordlg.com, leo@bedfordlg.com
      Richard D Buckley richard.buckley@arentfox.com
      Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-
       christiansen-4166@ecf.pacerpro.com
      Jennifer Witherell Crastz jcrastz@hrhlaw.com
      Ashleigh A Danker Ashleigh.danker@dinsmore.com,
       SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
      Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-
       7586@ecf.pacerpro.com
      Lei Lei Wang Ekvall lekvall@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Richard W Esterkin richard.esterkin@morganlewis.com
      Timothy W Evanston tevanston@swelawfirm.com,
       gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
      James J Finsten , jimfinsten@hotmail.com
      Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-
       lawyers.net,addy.flores@flpllp.com,laura.rucker@flpllp.com
      Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
      Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
      Suzanne C Grandt suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
      Steven T Gubner sgubner@bg.law, ecf@bg.law
      Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
      Razmig Izakelian razmigizakelian@quinnemanuel.com
      Lewis R Landau Lew@Landaunet.com
      Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
      Peter J Mastan peter.mastan@dinsmore.com,
       SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
      Edith R Matthai ematthai@romalaw.com
      Kenneth Miller kmiller@pmcos.com, efilings@pmcos.com
      Elissa Miller (TR) CA71@ecfcbis.com,
       MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
      Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
      Scott H Olson solson@vedderprice.com, scott-olson-
       2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
      Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
      Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-
       2870@ecf.pacerpro.com
      Ronald N Richards ron@ronaldrichards.com,
       morani@ronaldrichards.com,justin@ronaldrichards.com
      Philip E Strok pstrok@swelawfirm.com,
       gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
      Boris Treyzon jfinnerty@actslaw.com, sgonzales@actslaw.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
      Eric D Winston ericwinston@quinnemanuel.com
      Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
      Timothy J Yoo tjy@lnbyb.com


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
